Citation Nr: 1007524	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-30 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-operative left knee ligament repair with traumatic 
arthritis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for valgus instability of the ligament repair with 
traumatic arthritis of the left knee.

3.  Entitlement to an effective date earlier then January 15, 
2008, for a grant of service connection for the valgus 
instability of the left knee.


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk





INTRODUCTION

The Veteran had active service from March 1979 until July 
1979 and March 1980 until April 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is 
productive of complaints of pain and giving away; 
objectively, the evidence shows no more than mild 
instability, with x-ray findings of arthritis and with 
objectively demonstrated pain on motion, but such limited 
motion does not rise to a compensable level for either 
flexion or extension.  The evidence indicates that the 
Veteran's left knee range of motion was 0 to 130 degrees.

2.  The Veteran separated from her final tour of active 
service in April 1983; she did not file a claim of 
entitlement to service connection for a left shoulder 
disability within 1 year of discharge.

3.  A claim of entitlement to service connection for a valgus 
instability of the left knee was received by the RO in 
January 13, 2008; no evidence of record indicates any 
informal claims prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthritis and painful motion of the left knee associated with 
the Veteran's status post-operative left knee ligament repair 
with traumatic arthritis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2009).

2.  The criteria for an initial rating in excess of 10 
percent for the instability associated with the Veteran's 
post-operative left knee ligament repair with traumatic 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.10, 4.71a, Diagnostic Codes 
5257, 5258, 5259 (2009).

3.  The criteria for an effective date prior to January 15, 
2008, for the award of service connection for valgus 
instability of the left knee have not been met.  38 U.S.C.A. 
§§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran's left knee instability claim arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection and with the effective date 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for this issue.

Regarding the left knee arthritis claim, letters dated in 
February 2008 and May 2008 explain the evidence necessary to 
substantiate the claim and the division of responsibilities 
between VA and a claimant.  The May 2008 letter also 
explained how VA assigns disability ratings and effective 
dates.  To the extent that complete notice was not timely, 
such defect was cured by the readjudication of the claim in 
September 2008.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 
2006).  Accordingly, no additional development is required 
with respect to the duty to notify.

Regarding the duty to assist, VA has obtained service 
treatment records, assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations, and 
obtained medical opinions as to the severity of the Veteran's 
left knee disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file.

Based on the foregoing, VA has substantially complied with 
the notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.



DISCUSSION

The Veteran is claiming entitlement to increased evaluations 
for post-operative left knee ligament repair with traumatic 
arthritis and valgus instability of the ligament repair with 
traumatic arthritis of the left knee.  Regarding the 
arthritis disability, service connection was initially 
awarded in a November 1999 rating decision.  The claim for an 
increase was received in January 2008.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).
 
With respect to the instability claim, the present appeal 
stems from an initial rating assignment.  As such, the Board 
must consider the entire time period involved, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).   Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as with the arthritis 
claim, it is noted that it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In either case, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

I.  Increased Rating for post-operative left knee ligament 
repair with traumatic arthritis

Throughout the rating period on appeal, the Veteran's left 
knee disability has been rated 10 percent disabling pursuant 
to Diagnostic Codes 5010-5259.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen. 38 C.F.R. § 4.27.

Diagnostic Code 5259 concerns removal of semilunar cartilage, 
symptomatic.  That represents the maximum available benefit 
under that Code section.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2009). Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009), 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.

Diagnostic Code 5260 concerns limitation of leg flexion. A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees. A 10 percent rating is warranted where 
flexion is limited to 45 degrees. A 20 percent evaluation is 
for application where flexion is limited to 30 degrees. 
Finally, a 30 percent rating applies where flexion is limited 
to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg 
extension, is also of relevance here. Under that Code 
section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees. A 10 percent rating is 
warranted where extension is limited to 10 degrees. A 20 
percent evaluation is for application where extension is 
limited to 15 degrees. A 30 percent rating applies where 
extension is limited to 20 degrees. A 40 percent rating is 
warranted where extension is limited to 30 degrees. Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.

It is further noted that the normal range of motion for the 
knee is from 0 degrees extension to 140 degrees flexion.  38 
C.F.R. § 4.71a, Plate II (2009).  

Finally, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

Upon VA examination in February 2008, the Veteran complained 
of occasional swelling in the left knee.  Physical 
examination at that time showed the Veteran had a normal 
gait.  Her range of motion was 0 to 130 degrees with crepitus 
and pain throughout (0 to 140 degrees is considered normal).  
There was a negative Lachman's test.  Moreover, she has no 
additional limitations following repetitive use, other than 
increased pain.  There were no flare-ups, incoordination, 
fatigue, weakness or lack of endurance on her joint function.  
No other evidence within the rating period addresses the left 
knee.

Based on the above, there is no support for assignment of 
separate ratings for arthritic disability under Diagnostic 
Codes 5260 or 5261.  Indeed, upon VA examination in March 
2007, the Veteran could flex her left knee to 130 degrees, 
and could fully extend to 0 degrees.  Although there was 
reported pain, the February 2008 VA examiner expressly stated 
that there was no reduction in joint excursion due to pain, 
fatigability, or loss of coordination even after repetitive 
movement.
Accordingly, there is no basis for a higher rating even when 
considering additional functional limitation due to factors 
such as pain and weakness.  
 
The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  As the 
competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as there is no tibia or 
fibula impairment, Diagnostic Code 5262 does not apply.  
Finally, there is no showing of genu recurvatum, precluding 
analysis under Diagnostic Code 5263.  There are no other 
relevant code sections for consideration in evaluating the 
arthritis-based left knee disability in question.  

The Board has also considered whether any separate 
evaluations are applicable here. In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was 
held that a claimant who has both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg. However, in the present case, the medical 
findings as set forth above do not establish loss of both 
left knee flexion and extension to a compensable degree.  
Thus, assignment of separate evaluations for limitation of 
flexion and extension of the left leg is not appropriate 
here.

In sum, there is no basis for a rating in excess of 10 
percent for the Veteran's post-operative left knee ligament 
repair with traumatic arthritis.  

II. Increased Rating for Left Knee Instability

The evidence of record pertinent to the Veteran's disability 
picture during the rating period on appeal fails to 
objectively demonstrate moderate instability of the left 
knee.  Indeed, upon VA examination in February 2008, the 
Veteran explained that she used a brace when her pain is 
increased.  She added that this did not effect her 
occupation, but her daily activities were impaired due to her 
inability to squat, kneel, or participate in weightbearing 
activities, which caused her pain.  Objectively, there did 
not appear to be any weakness in the knee.  She had no varus 
or valgus instability at 0 degrees.  However, there was a 
showing of mild valgus instability at 30 degrees of flexion.  
Additionally, the Lachman test was negative.

The above findings are not deemed to signify moderate 
instability of the left knee such as to warrant assignment of 
a 20 percent evaluation under Diagnostic Code 5257.  In so 
finding, the Board acknowledges the Veteran's subjective 
reports of instability and recognizes that she is competent 
to report her observable symptomatology.  Layno v. Brown, 6 
Vet. App. 465 (1994).  However, some degree of instability is 
essentially accounted for in the currently assigned 10 
percent rating.  Moreover, the clinical results as to knee 
stability are found to be more probative than the Veteran's 
subjective report of symptoms.

The Board further notes that an increased rating on the basis 
of limitation of motion due to factors such as pain, 
weakness, incoordination and fatigability is not for 
application in this analysis of Diagnostic Code 5257, because 
such Code section is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

For the above reasons, then, Diagnostic Code 5257 cannot 
serve as a basis for an increased rating here.  Moreover, as 
previously discussed, the evidence fails to demonstrate 
frequent episodes of locking, pain, and effusion into the 
joint, which would be required to achieve the next-higher 20 
percent rating under Diagnostic Code 5258, for dislocated 
semilunar cartilage.

III. Effective Date

An April 2008 rating decision granted a 10 percent evaluation 
for valgus instability of left knee, effective January 15, 
2008.  The Veteran contends that she is entitled to an 
effective date earlier than January 15, 2008, for the grant 
of service connection for left knee valgus instability.

Historically, the Veteran separated from active service in 
April 1983.  She submitted a claim of entitlement to service 
connection for a left knee disability characterized as post-
operative left knee ligament repair with traumatic arthritis 
in April 1999.  The claim was granted and a 10 percent 
disability rating was assigned from April 20, 1999.  She did 
not file a notice of disagreement with either the rating 
percentage or effective date of the award.   Subsequently, 
she filed an increased rating for a left knee disorder in 
January 2008, which ultimately led to the separate grant of 
service connection for left knee instability.  

The Court has made it clear that there can be no freestanding 
claim for an earlier effective date, because to allow such a 
claim would be contrary to the principle of finality set 
forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, 20 Vet. App. 
296 (2006).  In other words, in order for the Veteran to have 
a valid earlier effective date claim, she must have filed a 
timely notice of disagreement to the decision awarding the 
challenged effective date.  Here, the Veteran did not file a 
timely disagreement as to the effective date for arthritis of 
the left knee.  She did timely disagree with the effective 
date assigned for left knee instability via a May 2008 
statement and thus this is the only effective date in 
question. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from active 
service in April 1983.  She did not claim service connection 
for any left knee disorder within one year from her 
discharge.  Therefore, assignment of an effective date back 
to the day following discharge is not possible.  Instead, the 
appropriate effective date is the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

As noted previously, the Veteran submitted a claim of 
entitlement to service connection for a knee disability in 
April 1999, which was granted and characterized as 
contemplating arthritis-based disability.  Again, she did not 
timely appeal that decision and thus the effective date of 
the arthritis award is not in appellate status.  On January 
15, 2008, she filed a request for an increased rating for a 
left knee disorder in January 2008, which was also construed 
as a request for service connection for left knee 
instability.

Again, the RO received the Veteran's application for 
increased compensation for a left knee disability on January 
15, 2008.  Thus, that date serves as the date of claim. 
Although the evidence of record does not reveal an exact date 
upon which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the 
January 15, 2008, date selected by the RO is the earliest 
possible effective date.  The reason for this is that, if the 
entitlement arose prior to January 15, 2008, then the date of 
claim would be the later of the two, and hence the correct 
effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any 
evidence showing that the entitlement occurred after January 
15, 2008, would not entitle the Veteran to an earlier 
effective date.

The Board has also considered whether any evidence of record 
prior to January 15, 2008, could serve as an informal claim 
in order to entitle the Veteran to an earlier effective date.  
In this regard, any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2009).

After reviewing the record, the Board concludes that there is 
no testimonial document submitted prior to January 15, 2008, 
indicating intent to pursue a claim of entitlement to service 
connection for valgus instability of the left knee.  

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the record contains no medical evidence referable to valgus 
instability of the left knee until a February 2008 VA 
examination.  Because the January 15, 2008, effective date 
for the grant of service connection here precedes the 
February 2008 VA examination, such medical evidence could not 
enable an earlier effective date here.  

In sum, the presently assigned effective date of January 15, 
2008, is appropriate and there is no basis for an award of 
for a grant of service connection for the valgus instability 
of the left knee prior to that date.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
post-operative left knee ligament repair with traumatic 
arthritis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for valgus instability of the ligament repair with traumatic 
arthritis of the left knee is denied.

Entitlement to an effective date earlier than January 15, 
2008, for a grant of service connection for the valgus 
instability of the left knee is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


